Mr. Presiding Justice Goodwin delivered the opinion of the court. 2. Accord and satisfaction, § 10* — when question for jury. In an action to recover an alleged balance.of an account due to sheep shippers from commission merchants, where, at the end of the season, a check was sent by defendants to plaintiffs in payment of an account but there had been no dispute in regard to the amount due, and the check was deposited in a bank in the regular course of business and a claim afterwards made for the alleged balance, held, that it was a question for the jury whether there was an accord and satisfaction.